Appeal brings for review judgment of remand in habeas corpus proceedings. *Page 105 
The burden is on the appellants to make it clearly appear that the trial judge committed error, which burden they failed to carry. See White v. White, 108 Fla. 380, 149 So. 375.
The penal clause of the ordinance under which appellants were alleged to have been convicted does not appear in the record. Sub-section (h) of Section 28, Chapter 7672, Laws of Florida, as amended by Chapter 16567, Special Acts of 1913, and Chapter 17596, Special Acts of 1935, confer on the respondent municipality power to impose both fine and imprisonment for violation of municipal ordinances. The imprisonment imposed is within the limit of the periods fixed by statute, supra.
For the reasans stated, we cannot determine affirmatively that reversible error was committed. Ferlita v. Jones, 50 Fla. 218,39 So. 593.
Judgment is affirmed.
So ordered.
BROWN, C. J., WHITFIELD, and ADAMS, JJ., concur.